UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 11-7627


PAUL JULIUS FLETCHER,

                Petitioner - Appellant,

          v.

JOHN R. OWEN, Warden,

                Respondent - Appellee.



Appeal from the United States District Court for the District of
South Carolina, at Aiken.    Joseph F. Anderson, Jr., District
Judge. (1:11-cv-01334-JFA)


Submitted:   February 23, 2012            Decided:   February 28, 2012


Before MOTZ, DAVIS, and DIAZ, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Paul Julius Fletcher, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Paul    Julius   Fletcher,    a   prisoner   incarcerated      in   a

federal institution pursuant to his conviction in the District

of Columbia Superior Court, appeals the district court’s order

accepting     the   recommendation       of   the   magistrate     judge    and

dismissing    his   28   U.S.C.A.   § 2241     (West   2006   &   Supp.    2011)

petition for lack of jurisdiction.            We have reviewed the record

and find no reversible error.            Accordingly, we affirm for the

reasons stated by the district court.           See Fletcher v. Owen, No.

11:1-cv-01334-JFA (D.S.C. Nov. 29, 2011).              We dispense with oral

argument because the facts and legal contentions are adequately

presented in the materials before the court and argument would

not aid the decisional process.



                                                                     AFFIRMED




                                     2